Citation Nr: 0619634	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for service-connected 
varicose veins of the left lower extremity, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In the veteran's VA Form 9, dated in July 2004, the veteran 
requested a hearing.  The veteran subsequently withdrew his 
request.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected varicose veins are not 
marked by stasis pigmentation, eczema, or persistent 
ulceration. 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for service-connected varicose veins of the left 
lower extremity have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Code 7120 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in May 2003, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran dates of medical treatment 
during service for the condition, medical evidence from 
hospitals and doctors, pharmacy prescription records, 
insurance examination reports, and employment physical 
examinations.  The RO also requested names and addresses of 
persons, agencies, or companies possessing records that the 
veteran would like VA to obtain on his behalf.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of June 2003, the veteran has 
submitted both lay and medical evidence describing current 
symptomatology and severity associated with his varicose 
veins.  Thus, it is clearly demonstrated that the veteran 
understood the types of degree of disability rating evidence 
needed to substantiate the claim for a higher rating.  
Lastly, the Statement of the Case (SOC), dated in December 
2003, sets forth the rating criteria for varicose veins.  For 
these reasons, the Board finds no prejudice to the veteran 
from the inadequate notice provided him on the element of the 
degree of disability.    

The Board also finds that the veteran has not been prejudiced 
by the inadequate notification that an effective date for the 
award of benefits will be assigned.  The RO granted service 
connection for varicose veins effective the date the claim 
was received.  Under VA regulations, this is the earliest 
possible effective date.  38 C.F.R. § 3.400 (b)(2) (2005).  
As explained more fully below, staged ratings are not 
appropriate and any decision on the claim for a higher 
initial rating would be applied effective the date of service 
connection.  38 C.F.R. § 3.400(o)(1) (2005).  Thus, the 
veteran has suffered no prejudice.

In further regard to VA's duty to notify, the Board notes 
that in addition to the December 2003 SOC, the RO provided 
the veteran with a copy of the June 2003 rating decision and 
March 2004 Supplemental Statement of the Case (SSOC).  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the assigned rating.  The SOC and SSOC provided 
the veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Regarding timing of the notice, the 
RO issued the original VCAA notice in May 2003, which was 
before the June 2003 rating decision.  The Board concludes 
that the veteran has not been prejudiced by any deficiencies 
in requirements of the notice provisions of the VCAA, and 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and has 
attempted to obtain all private medical records that the 
veteran requested.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In a statement dated in May 2003, the veteran stated that his 
left leg had swelled over the years and that he had 
pronounced varicose veins in that leg.  The veteran also 
stated that he was experiencing pressure in that leg.

In a VA examination report, dated in May 2003, Dr. J.W. 
recorded the following history as reported by the veteran.  
The veteran had not had any treatment or prescriptions for 
compression stockings.  The veteran's leg ached about 2-3 
times in a week and did not improve with elevation.  The 
varicosities were always present.  There was no decreased 
sensation at the operative site of his aneurysm.  The veteran 
stated that he tried to walk four miles per day, but that his 
caused pressure in the leg.  

Upon physical examination, Dr. J.W. noted the following 
findings.  There was an entrance wound in the posterior left 
thigh that was 2 centimeters in size and irregular with some 
soft tissue defect.  There was a large, 16 centimeter left 
medial thigh surgical incision that was nontender.  Despite 
quite marked varicosities in the left lower extremity, there 
was no erythema or any ulcers from venous insufficiency.  
There was no decreased sensation in the scars of the left 
medial thigh.  The large varicosities were approximately 1.5 
centimeters in diameter beginning in the upper part of the 
medial left thigh and continuing down to about the ankle.  
There was a large lime-sized mass of varicosities in the 
medial aspect of the left knee that was roughly 6 x 8 
centimeters.  All of the veins were compressible and 
disappeared with elevation of the leg and all of them were 
nontender.  There was no stasis dermatitis or skin problem 
from venous insufficiency.  There was no thrill associated 
with the vascular abnormalities of the left lower leg.  

The VA examiner's diagnosis was left posterior thigh shrapnel 
wound with subsequent development of an aneurysm requiring 
aneurysmectomy.  According to the examiner, this resulted in 
vascular insufficiency and varicosities in the left lower 
extremity that were becoming quite marked, which was the 
suspected etiology for the leg aching symptoms.  

In a letter dated in July 2003, private physician, Dr. T.B., 
stated that the veteran had been under his care since June 
2003.  Dr. T.B. stated that the veteran experienced pain 
throughout the day because of the varicosities in his left 
leg and that the pain was worse at night if he had been on 
his leg for long periods of time.  Neither the veteran nor 
his family had a history of deep vein thrombosis.  A venogram 
showed that there was complete occlusion of the distal 
superficial femoral vein with reconstitution through an 
extensive network of superficial varicosities.  Based on the 
venogram, Dr. T.B. stated that it was clear that the 
varicosities were compensatory and secondary to the occlusion 
of the superficial femoral vein.  The veteran's symptoms were 
somewhat improved by wearing a below-the-knee graduated 
compression stocking.  Dr. T.B. felt that the pain in the 
varicosities was related to the injury and the interruption 
of his superficial femoral vein.  

Dr. T.B. stated that he was hopeful that the symptoms could 
be controlled with compression of the varicosities.  
Alternatively, Dr. T.B. stated he would consider 
revascularization of the injured segment with an 
interposition graft and excision of the varicosities.  Dr. 
T.B. stated he preferred not to intervene at that time and 
instead chose to pursue treatment with the stocking.  Dr. 
T.B. stated that future difficulties associated with the left 
leg were difficult to predict, but that the veteran would, at 
a minimum, require lifetime compression of that leg with 
stockings and possibly surgery.

In a letter dated in September 2003, the veteran stated that 
he was a retired police officer and that he had spent his 
entire career working a cruiser district.  The veteran stated 
that he began experiencing increased pressure and pain in his 
left leg several years before he retired in July 2000.  
During his 8-hour shifts, the veteran was forced to stop 
frequently, get out of his cruiser, and walk around in order 
for the pain to subside.  The veteran stated that the pain in 
his leg was one of the main reasons he retired.  The veteran 
believed he was entitled to an increased evaluation based on 
the fact that prolonged sitting, standing, walking or even 
lying down caused pain.  The veteran submitted six 
photographs of his leg in support of his claim.  

In a letter submitted by Dr. T.B., dated in January 2004, Dr. 
T.B. stated that the veteran had lost his superficial femoral 
vein and had developed collaterals through his superficial 
system.  Dr. T.B. stated that had the veteran not been 
compliant in wearing his stockings as he had been over the 
many years he had to deal with this problem, he would 
certainly have had ulcerations and hyperpigmentation.  Dr. 
T.B. stated that the veteran had venous claudication because 
of the problem in his left leg.  Dr. T.B. felt that this was 
a worse problem than ulceration, which often occurred because 
of ignoring the problem rather than treating it aggressively.  
Dr. T.B.'s own sense was that because of the veteran's venous 
claudication, he had as much of a disability as anybody who 
had an ulceration, and therefore, should have a higher 
disability rating.

In the veteran's VA Form 9, dated in January 2004, the 
veteran stated that his doctor, Dr. T.B., believed and 
increase to 40 percent was warranted.  

In a statement of the veteran's representative, dated in 
September 2004, the representative stated that it did not 
appear that the Compensation and Pension service examiners 
had considered the photographs submitted by the veteran in 
any of their decisions.  

In a brief submitted on behalf of the veteran, dated in June 
2006, the veteran's representative argued that the venous 
claudication component, as detected by Dr. T.B., should be 
considered parity to ulceration.  The representative further 
argued that earlier VA decisions did not contemplate the use 
of compression stockings and complaints of aching pains in 
the legs.  The representative asked the Board to consider the 
application of 38 C.F.R. §§ 4.7 and 4.21.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

The veteran's varicose veins are currently evaluated as 20 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2005).

Under Diagnostic Code 7120, a 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Id.

Analysis

The Board finds that a rating higher than 20 percent for the 
veteran's service-connected varicose veins is not warranted.  
The evidence is negative for any findings of stasis 
pigmentation or eczema.  In the VA examination report, dated 
in May 2003, the VA examiner specifically noted the absence 
of stasis dermatitis or skin problems from venous 
insufficiency.  The veteran's private physician came to the 
same conclusion, indicating that the veteran had no 
ulcerations or hyperpigmentation.  The findings of the two 
doctors are consistent with the photographs submitted by the 
veteran.  The medical evidence does not support an evaluation 
greater than 20 percent under Diagnostic Code 7120.

The Board recognizes that the veteran has consistently 
complained of pain and that in his doctor's opinion, his 
venous claudication is a more severe condition than others 
that would warrant a higher rating for this disability.  
Unfortunately, pain and claudication are not contemplated by 
the ratings criteria for this particular service-connected 
disability.  

Regarding the veteran's use of compression stockings, the 
fact that the veteran may need them for relief, or that he 
has been compliant with his doctor's advice to wear them does 
not bear on the outcome of the rating decision.  Regardless 
of whether the veteran had been wearing the stockings for 
"many years" as indicated by Dr. T.B. in the January 2004 
letter, or had only begun to wear them sometime after May 
2003 as the VA examination report would suggest, the evidence 
is sufficient to conclude that the veteran has at least for 
some time been compliant with recommendations to wear them.  
Although this compliance has been credited with preventing 
symptoms that would have warranted a higher rating, it does 
not serve as a basis for a higher rating.  Finally, wearing 
compression stockings for relief is a criterion for a rating 
of only 10 percent for this disability.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).  That the veteran wears them 
with or without relief is not a factor that would support an 
evaluation higher than the current 20 percent rating.   

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected varicose veins cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2005).  In the instant case, to the extent that 
the veteran's service-connected varicose veins interfere with 
his employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2005) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 20 percent under Diagnostic Code 7120 varicose 
veins.  Also, the varicose veins have not been shown to be 
manifested by greater than the criteria associated with a 20 
percent rating during any portion of the appeal period.  
Accordingly, a staged rating is not in order and a 20 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A higher initial rating in excess of 20 percent for varicose 
veins of the left lower extremity is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


